Citation Nr: 1526090	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-10 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to restoration of a 10 percent disability rating for service-connected status post fasciotomy, anterior compartment right leg, currently rated as noncompensable.

2.  Entitlement to restoration of a 10 percent disability rating for service-connected status post fasciotomy, anterior compartment left leg, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to April 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which reduced the Veteran's bilateral fasciotomy ratings from 10 percent each, to noncompensable each, effective October 18, 2011.

The Veteran appeared and testified at a personal hearing in April 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

In August 2011, the Veteran initially claimed entitlement to increased ratings for her bilateral status post anterior compartment fasciotomies.  This claim resulted in a reduction from her 10 percent ratings to noncompensable ratings via the November 2011 rating decision.  The RO has not address the claim for increased ratings, which are referred below, and are not currently before the Board.

The issues of entitlement to increased ratings for bilateral status post anterior compartment fasciotomies, to include consideration of 3.40 for convalescence following surgery have been raised by the record in an August 2011 statement, during April 2015 testimony, and via March 2015 medical records, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1.  The RO failed to issue a notice of a proposed reduction or notice of the Veteran's procedural rights under 38 C.F.R. § 3.105(e) to dispute the reductions for the status post fasciotomies, anterior compartment of both legs from 10 percent to noncompensable.

2.  In a rating decision dated November 2, 2011, and notice provided November 15, 2011, the RO implemented a reduction of the disabilities of service-connected status post fasciotomies, anterior compartment of both legs to a noncompensable rating, effective, October 18, 2011.

3.  As the RO's November 2011 rating decision failed to follow the due process provisions of 38 C.F.R. § 3.105(e) prior to reducing the rating, the rating reduction is void ab initio.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for status post fasciotomy, anterior compartment right leg, effective October 18, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.105(e) , 4.115b, Diagnostic Code (DC) 5299-5271 (2014).
 
2.  The criteria for restoration of a 10 percent rating for status post fasciotomy, anterior compartment right leg, effective October 18, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code (DC) 5299-5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to restore the 10 percent ratings for service-connected status post fasciotomies, anterior compartment of both legs is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

By a rating action in November 2011, the RO reduced the disability ratings of service-connected status post fasciotomies, anterior compartment of both legs to noncompensable, effective October 18, 2011.  These service-connected disabilities were originally rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  Any change in evaluation based upon any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).

The preliminary matter in this case is whether the RO followed the procedural protections for reducing the Veteran's service-connected status post fasciotomies, anterior compartment of both legs, from 10 to noncompensable, as set forth in 38 C.F.R. § 3.105(e).

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary must be notified at his or her latest address of record, of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence.  38 C.F.R. § 3.105(e).

There is no evidence that the reduction was first proposed, or that notice regarding the process of how to dispute the proposed reduction was provided to the Veteran.  Here, the Veteran requested an increased rating for her bilateral leg disabilities in August 2011.  She underwent a VA examination in October 2011.  Based on this examination, the RO reduced her bilateral leg ratings to noncompensable in a November 2011 rating decision, based almost entirely on the October 2011 examination.  The Board finds that the RO did not satisfy a critical due process requirement under 38 C.F.R. § 3.105(e).  A reduction must first be proposed and the beneficiary must be notified at his or her latest address of record, and must be given 60 days for the presentation of additional evidence.  See 38 C.F.R. § 3.105(e).

As there was no initial proposal and the Veteran did not receive notice of the proposed reduction, the November 2011 rating reduction violated the due process requirements of 38 C.F.R. § 3.105(e), established to serve as a procedural protection against improper reductions of disability ratings.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Notably, the Veteran is service connected for fasciotomies due to anterior compartment syndrome in both legs, yet the November 2011 rating decision focused on the Veteran's range of motion measurements for her ankles.  In the Statement of the Case, the RO noted that October 2011 VA examination did not show objective evidence of pain or functional impairment.  Despite the Veteran's complaints of stiffness and pain with exercise, and VA treatment records throughout 2011 showing complaints of pain, the RO provided the reduction solely on the VA examination finding of range of motion without objective evidence of pain.  

The Board has considered VA's Office of General Counsel (OGC) opinion holding that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e).  Here, the rating decision that reduced the Veteran's evaluations for her status post fasciotomies due to anterior compartment syndrome also awarded compensable evaluations of 10 percent each for right and left foot sensory loss.  Significantly, however, the awards were made effective January 5, 2011, while the reductions were made effective October 18, 2011.  As a result, the reductions did have the effect of reducing the overall combined rating as of October 18, 2011, thereby rendering the OGC opinion inapplicable.

In conclusion, the Board finds that the November 2011 rating decision implementing the rating reductions, effective October 18, 2011, was improper and thus void ab initio.  See Greyzck, 12 Vet. App. at 292.  Accordingly, the 10 percent ratings are reinstated for service-connected status post fasciotomies, anterior compartment of both legs.


ORDER

Entitlement to restoration of a 10 percent disability rating for service-connected status post fasciotomy, anterior compartment right leg, effective October 18, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to restoration of a 10 percent disability rating for service-connected status post fasciotomy, anterior compartment left leg, effective October 18, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


